DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                 Double Patenting
2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3. Claims [1+3, 2 and 4-9] are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims [1-8]  of U.S. Patent No. 10,491,849. Although the claims at issue are not identical, they are not patentably distinct from each other because claims [1+3, 2 and 4-9] of the current application are an obvious variant and encompassed by claims [1-8]  of U.S. Patent No. 10,491,849.

                        4.   Below is the table showing the conflicting claims.

US. 17/213,702
US. PAT. No. 10,491,849
Claim 1,  An operating method of an image system, the image system comprising a light source and a sensor array, the operating method comprising: performing a first dark exposure of the sensor array with the light 
Claim 3, The operating method as claimed in claim 1, further comprising: storing a second output voltage according to the first dark exposure; storing a first output voltage according to the first bright exposure; reading, prior to the second frame period, the first output voltage and the second output voltage from the sensor array according to a read signal; storing a third output voltage according to the second bright exposure; and 



Claim 2, The operating method as claimed in claim 1, wherein in the first frame period the light-on level of the light source signal is switched prior to the first bright exposure to form a pre-flash time.
4. The operating method as claimed in claim 3, wherein the sensor array comprises a first storage capacitor for sequentially storing the first output voltage and the third output voltage, and a second storage capacitor for sequentially storing the second output voltage and the fourth output voltage, the operating method further comprising: charging, by a power source, the first storage capacitor to a first predetermined voltage prior to the first bright exposure; charging, by the power source, the first storage capacitor to a third predetermined voltage prior to the second bright exposure; charging, by the power source, the second storage capacitor to a 


dark exposure; and charging, by the power source, the second storage


 Claim 4. . The operating method as claimed in claim 3, wherein the pixel circuit further comprises a first read switch, and the operating method further comprises: outputting the first output voltage and the third output signal from the first storage capacitor to a readout line via the first read switch according to the read signal.
6. The operating method as claimed in claim 5, wherein the sensor array further comprises a first source follower configured to buffer the first output voltage and the third output signal from the first storage capacitor to the readout line. 

Claim 5, The operating method as claimed in claim 4, wherein the pixel circuit further comprises a first source follower for buffering the first output voltage and the third output signal from the first storage capacitor to the readout line.


 Claim 6, The operating method as claimed in claim 3, wherein the pixel circuit further comprises a second read switch, and the operating method further comprises: outputting the second output voltage and the fourth output signal from the second storage capacitor to a readout line via the second read switch according to the read signal.
8. The operating method as claimed in claim 7, wherein the sensor array further comprises a second source follower configured to buffer the second output voltage and the fourth output signal from the second storage capacitor to the readout line. 

Claim 7, The operating method as claimed in claim 6, wherein the pixel circuit further comprises a second source follower for buffering the second output voltage and the fourth output signal from the second storage capacitor to the readout line.
9. The operating method as claimed in claim 1, wherein the sensor array comprises a plurality of photodiodes, and the operating method further comprises: resetting the photodiodes in a reset phase. 

 Claim 8, The operating method as claimed in claim 1, further comprising: resetting the photodiode in a reset phase.



4. Claims [1,3, 2 and 4-11, 13, 12 and 14-20] rejected on the ground of nonstatutory double patenting as being unpatentable over claims {1-20] of U.S. Patent No. 10,992,897. Although the claims at issue are not identical, they are not patentably distinct from each other because claims [1,3, 2, 4-11, 13, 12 and 14-20] of the current application are an obvious variant and encompassed by claims {1-20] of U.S. Patent No. 10,992,897.

                        5.   Below is the table showing the conflicting claims.
US. 17/213,702
US. PAT. 10,992,897
Claim 1,  An operating method of an image system, the image system comprising a light source and a sensor array, the operating method comprising: performing a first dark exposure of the sensor array with the light source being turned off; performing a first bright exposure of the sensor array within a first frame period after the first dark exposure; performing a second bright exposure of the sensor array within a second frame period, wherein the second frame period is a frame period subsequent to the first frame period; and performing a second dark exposure of the sensor array with the light source being turned 




Claim 2, The operating method as claimed in claim 1, further comprising: storing a second output voltage according to the first dark exposure; storing a first output voltage according to the first bright exposure; reading, prior to the second frame period, the first output voltage and the second output voltage from the sensor array according to the read signal; storing a third output voltage according to the second bright exposure; and storing a fourth output voltage according to the second dark exposure.

Claim 3, The operating method as claimed in claim 1, wherein within the first frame period the light-on time is prior to the first bright exposure to form a pre-flash time.
Claim 4, The operating method as claimed in claim 3, wherein the sensor array comprises a first storage capacitor for sequentially storing the first output voltage and the third output voltage, and a second storage capacitor for sequentially storing the second output voltage and the fourth output voltage, the operating method further comprising: charging, by a power source, the first storage capacitor to a first predetermined voltage prior to the first bright exposure; charging, by the power source, the first storage capacitor to a third predetermined voltage prior to the second bright exposure; charging, by the power source, the second storage capacitor to a second predetermined voltage prior to the first dark exposure; and charging, by the power source, the second storage capacitor to a 


dark exposure; and charging, by the power source, the second storage capacitor to a dark exposure.


Claim 5, The operating method as claimed in claim 4, wherein the sensor array further comprises a first read switch, and the operating method further comprises: outputting the first output voltage and the third output signal from the first storage capacitor to a readout line via the first read switch according to the read signal. 

    
Claim 6, The operating method as claimed in claim 5, wherein the sensor array further comprises a first source follower configured to buffer the first output voltage and the third output signal from the first storage capacitor to the readout line. 

Claim 6, The operating method as claimed in claim 5, wherein the sensor array further comprises a first source follower for buffering the first output voltage and the third output signal from the first storage capacitor to the readout line.
Claim 7, The operating method as claimed in claim 4, wherein the sensor array further 




Claim 8, The operating method as claimed in claim 7, wherein the sensor array further comprises a second source follower for buffering the second output voltage and the fourth output signal from the second storage capacitor to the readout line.
Claim 9, The operating method as claimed in claim 1, wherein the sensor array comprises a plurality of photodiodes, and the operating method further comprises: resetting the photodiodes in a reset phase. 

Claim 9, The operating method as claimed in claim 1, wherein the sensor array comprises a plurality of photodiodes, and the operating method further comprises: resetting the photodiodes in a reset phase.
Claim 10, The operating method as claimed in claim 1, further comprising: changing a sequence of the first dark exposure and the 


dark exposure and the 


Claim 11, An operating method of an image system, the image system comprising a light source and a sensor array, the operating method comprising: keeping the light source being continuously turned on from a first frame period to a second frame period, wherein the second frame period is a frame period subsequent to the first frame period; within the first frame period, performing a bright exposure of the sensor array subsequent to a dark exposure of the sensor array; reading, prior to the second frame period, the sensory array according to a read signal; and within the second frame period, performing a bright exposure of the sensor array prior to a dark exposure of the sensor array, wherein in the bright exposure the light 


Claim 12, The operating method as claimed in claim 11, further comprising: storing a second output voltage according to the dark exposure within the first frame period; storing a first output voltage according to the bright exposure within the first frame period; reading, prior to the second frame period, the first output voltage and the second output voltage from the sensor array according to the read signal; storing a third output voltage according to the bright exposure within the second frame period; and storing a fourth output voltage according to the dark exposure within the second frame period.
Claim 12, The operating method as claimed in claim 11, further comprising: turning on the light source prior to the first bright exposure to form a pre-flash time. 

Claim 13, The operating method as claimed in claim 11, wherein within the first frame period the light source is light-on prior to the bright exposure to form a pre-flash time.
Claim 14, The operating method as claimed in claim 13, wherein the sensor array comprises 







Claim 16, The operating method as claimed in claim 15, wherein the sensor array further comprises a first source follower for buffering the first output voltage and the third output signal from the first storage capacitor to the readout line.
Claim 17, The operating method as claimed in claim 14, wherein the sensor array further comprises a second read switch, and the operating method further comprises: outputting the second output voltage and the fourth output signal from the second storage capacitor to a readout line via the second read switch according to the read signal. 

  Claim 17, The operating method as claimed in claim 14, wherein the sensor array further comprises a second read switch, and the operating method further comprises: outputting the second output voltage and the fourth output signal from the second storage capacitor to a readout line via the second read switch according to the read signal.


Claim 18, The operating method as claimed in claim 17, wherein the sensor array further comprises a second source follower for buffering the second output voltage and the fourth output signal from the second storage capacitor to the readout line. 



Claim 19, The operating method as claimed in claim 11, wherein the sensor array comprises a plurality of photodiodes, and the operating method further comprises: resetting the photodiodes in a reset phase. 

Claim 19, The operating method as claimed in claim 11, wherein the sensor array comprises a plurality of photodiodes, and the operating method further comprises: resetting the photodiodes in a reset phase.

  	
Claim 20, The operating method as claimed in claim 11, further comprising: changing a sequence of the first dark exposure and the first bright exposure within the first frame period as well as lighting of the light source according to ambient light intensity. 


Claim 20, The operating method as claimed in claim 11, further comprising: changing a sequence of the dark exposure and the bright exposure within the first frame period as well as lighting of the light source according to ambient light intensity.


Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698